Citation Nr: 0125203	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  01-01 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  The propriety of the initial zero percent evaluation 
assigned for service-connected tendonitis of the right arm. 

2.  The propriety of the initial zero percent evaluation 
assigned for service-connected tendonitis of the left arm. 

3.  The propriety of the initial zero percent evaluation 
assigned for service-connected lumbosacral strain.

4.  The propriety of the initial zero percent evaluation 
assigned for service-connected right knee medial 
meniscectomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1977, and from February 1982 to April 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 and subsequent RO rating 
decisions.  

In June 2001, a hearing was held at the RO before the 
undersigned Board Member, designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b).  
During that hearing, the appellant submitted additional 
evidence accompanied by a written waiver of consideration of 
that evidence by the RO.  See 38 C.F.R. §§ 19.37, 20.1304 
(2000).  Hence, the Board will consider such evidence in 
connection with the current appeal.

The Board has recharacterized the issues on appeal as 
involving the propriety of the initial ratings assigned, in 
light of the distinction with respect to staged ratings noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  






REMAND

The veteran, at his hearing before a Member of the Board, 
stated that the VA examination of record did not adequately 
reveal the current state of his service-connected 
musculoskeletal disabilities, particularly the presence of 
painful motion.  

Tendonitis with any joint manifestation is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5024 (2000).  Degenerative arthritis is "rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved."  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
Diagnostic Code 5003. When limitation of motion is found to 
be noncompensably disabling, a 10 percent rating is assigned 
for each major joint or group of minor joints affected by 
such limitation.  Id.  
 
Regarding all the veteran's increased rating claims, when 
evaluating musculoskeletal disabilities, VA may, in addition 
to applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2000); see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  When evaluation of a disability is 
based on limitation of motion, the question of whether pain 
results in additional functional loss must be considered.  
Id.  In this case, the medical evidence does not contain 
sufficient findings pertaining to above-noted factors.  

There is a further duty to assist the veteran in developing 
the facts pertinent to his claim by obtaining a medical 
examination.  38 U.S.C.A. § 5103A(d) (West Supp. 2001).  The 
examiner should make specific findings as to whether the 
above-mentioned factors are present, and, if so, to what 
extent and the amount of the resulting functional loss due to 
such factors with increased activity and/or during flare-ups.

Therefore, the veteran should be scheduled for an examination 
of the arms, low back and right knee.  The veteran is hereby 
advised that failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See38 C.F.R. § 3.655 (2000).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.

Prior to arranging for the veteran to undergo further opinion 
or examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical records, 
particularly to include any records from VA facilities.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See  38 
U.S.C.A. § 5103A(c) (West Supp. 2001); Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  In addition, any pertinent private medical 
records identified by the veteran should be obtained.  See 38 
U.S.C.A. § 5103A(b) (West Supp. 2001)

Accordingly, this claim is hereby REMANDED for the following 
actions:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
veteran's claims file all outstanding 
pertinent medical records from all VA 
facilities, as well as from any other 
source or facility identified by the 
veteran, including the Tanana Valley 
Clinic, where the veteran has received 
treatment for low back pain as recently 
as April 2001.  If any of the requested 
records are unavailable, or the search 
for any such records otherwise yields 
negative results, such should clearly be 
documented in the claims file, and the 
veteran and his representative so 
notified.  The veteran is free, of 
course, to submit any medical or other 
relevant evidence in his possession, and 
the RO should afford him the opportunity 
to do so before arranging for him to 
undergo further examination.

2.  After all available records requested 
in paragraph 1 are associated with the 
claims file, the RO should arrange for 
the veteran to undergo an orthopedic 
examination of the arms, low back and 
right knee.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  Specifically, the examining 
physician must note any objective 
evidence of pain or painful motion; or 
whether weakened movement, including 
weakened movement against varying 
resistance, excess fatigability, or 
incoordination is elicited during the 
examination; and the likely extent to 
which the veteran experiences additional 
functional loss due to such symptoms with 
repeated use or during flare-ups.  The 
examiner should attempt to express such 
additional functional loss in terms of 
additional degrees of motion loss.

If the examiner is unable to provide any 
of the requested information (such as the 
likely nature and extent of any 
additional disability during a flare-up), 
that fact should clearly be stated and 
explained.  All examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached, should be set forth in a 
typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development is completed.  In particular, 
the RO should ensure that the 
notification requirements and development 
procedures contained 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001) 
are fully complied with and satisfied.  
See also 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

5.  After completion of all requested 
development, and any other development 
deemed warranted by the record, the RO 
should review the veteran's claims in 
light of all pertinent evidence of 
record, and all pertinent legal 
authority, to specifically include that 
cited to herein.  The RO should provide 
clear reasons and bases for its 
determination, and address all matters 
raised in this REMAND.  

6.  If any claim remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate review.

The purpose of this REMAND is to ensure that all due process 
requirements are met and to accomplish additional development 
and adjudication; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




